Citation Nr: 0618505	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for patellar-
femoral pain syndrome, right knee, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 2001 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), dated in September 2003.  In that decision, the RO 
granted service connection for the veteran's right knee 
disorder and assigned a 0 percent rating for that disability.  
The veteran appealed, and a 10 percent rating was assigned.  
The veteran has continued his appeal, seeking a rating in 
excess of 10 percent.

In August 2005, the veteran testified before the undersigned 
at a Travel Board Hearing conducted at the RO.  A transcript 
of that hearing is in the claims folder.  


FINDING OF FACT

There is competent evidence which reasonably establishes that 
patellar-femoral pain syndrome, right knee, is manifested by 
moderate functional limitation due to pain which restricts 
flexion.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no 
higher, for patellar-femoral pain syndrome, right knee, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Service connection for patellar-femoral pain syndrome, right 
knee was granted by means of a September 2003 rating decision 
and assigned a 0 percent or noncompensable evaluation.  As a 
result of the veteran's appeal of this initial determination, 
a 10 percent rating was awarded in the October 2004 
Supplemental Statement of the Case.  The veteran contends 
that the right knee is, functionally, more than 10 percent 
disabling.  The Board agrees, and assigns the following 
higher initial rating.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran's knee is rated under Diagnostic Code 5260, which 
relates to limited flexion.  The normal range of motion for 
the knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (2005).  Under Diagnostic Code 
5260, flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  However, 
examination and treatment records fail to document recurrent 
subluxation or lateral instability.  

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 
10 percent evaluation is warranted.  Id.  Examination and 
treatment records fail to document the type of impairment, 
malunion or non union, which would warrant an increased 
rating under this criteria.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence, along with the credible and candid 
testimony of the veteran before the undersigned in August 
2005, supports the grant of a 20 percent evaluation for 
patellar-femoral pain syndrome, right knee.  The medical 
record is replete with reference to complaints of pain 
associated with diagnosed patellar-femoral pain syndrome, 
right knee.  VA treatment records show he takes VA-prescribed 
pain medication routinely to control his symptoms so that he 
can work.  The veteran has testified, and the record 
reflects, that he has tried to persevere in his job despite 
the pain and limitations caused by his service-connected 
right knee.  

In September 2004, he underwent VA orthopedic examination.  
The veteran reported he had pain essentially all the time.  
He stated it was worse when he would run, climb stairs or 
squat.  He reported significant tenderness and occasional 
collapsing of the knee.  He had been wearing a brace on the 
knee, daily, for the several months before the hearing.  He 
reported he took Motrin and Vicodin as needed to control the 
pain.  The range of motion of the right knee was 0 to 
135 degrees.  The ligaments were intact, and the patella was 
well located.  There was no varus/valgus instability.  There 
was negative drawer test, Lachman, pivot shift, and McMurray 
sign.  There was no effusion but there was tenderness on the 
lateral joint line.  Bone scan in September 2003 and x-ray of 
the right knee in July 2003 were negative.  MRI in September 
2003 disclosed minimal bone edema in the distal femur and 
anterior tibia.  The diagnosis was patellofemoral syndrome of 
the right knee and the examiner noted he did have atrophy of 
the right thigh and calf and does wear a brace on a regular 
basis to do his usual activities.  Following examination, the 
examiner stated that the veteran's functional impairment was 
further increased by pain syndrome and probably the weakness, 
as well as atrophy.  There was a problem with coordination 
with repeated use and though there were probably no recent 
flare ups, any excessive activity would probably cause flare 
up and worsening of symptoms.  

At the August 2005 hearing before the undersigned, the 
veteran described having constant pain in his right knee, 
whether he was sitting, standing, or walking.  He testified 
he would have a hard time with simple daily tasks, such as 
walking to the bathroom, if he did not wear the brace all the 
time.  Swelling was a major problem.  He reported that he was 
a truck driver and he had trouble using the brakes.  He also 
noted he sometimes had to use a cane but his job did not 
really like him going around with a cane.  He cannot afford 
to miss work.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

The veteran's measured range of motion would not warrant an 
evaluation in excess of 10 percent, as his range of motion 
has been approximately 0 to 135 degrees, which would not 
warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  However, the Board finds that 
the VA examiner's findings of significant pain and resulting 
functional limitation are indicative of functional impairment 
of the right knee equivalent to a 20 percent rating under the 
currently assigned Diagnostic Code.  The Board is mindful 
that the veteran was rated as 10 percent disabling by the RO 
in consideration of the findings of atrophy on the 2004 
examination.  Nonetheless, the finding that that, 
"Functional limitation is further increased by the pain 
syndrome that he has..." and the finding that the veteran has 
both visual and measurable atrophy are indicative of a knee 
disability, in this case, that is moderately disabling in 
total.  In essence, the veteran's functional limitations due 
to atrophy and pain together warrant a 20 percent rating.  
Accordingly, a 20 percent evaluation under Diagnostic Code 
5260, as well as under the principles articulated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), is granted based upon 
moderate functional impairment.

The Board finds, however, that an evaluation in excess of 
20 percent is not warranted under any Diagnostic Code.  
Ankylosis, limited extension, flexion limited to 15 degrees, 
or malunion of the tibia and fibula to warrant a 30 percent 
evaluation under Diagnostic Codes 5262-5256 are not shown.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5262-5256.  

The Board has considered whether the service-connected right 
knee would warrant a separate evaluation for instability of 
the knee.  See VAOGCPREC 23-97 (July 1, 1997) (a claimant may 
receive separate evaluations for arthritis of the knee and 
instability of the knee under 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003 or 5010 and Diagnostic Code 5257); see also 
VAOPGCPREC 9-98 (August 14, 1998).  In this case, there is no 
evidence that the veteran has any instability of the right 
knee.  For example, in September 2004, the examiner stated 
the right knee was negative for all signs of instability.  
Thus, the preponderance of the evidence is against a finding 
that the veteran has instability of the right knee, and there 
is no basis to warrant consideration of assigning a separate 
compensable rating for ligamentous instability under 
Diagnostic Code 5257.

The veteran is competent to report his symptoms associated 
with the right knee.  The Board has taken his complaints, 
which it found credible at the August 2005 hearing, and the 
medical findings of record and agrees with the veteran that 
his disability is worse than the 10 percent evaluation 
contemplates and has granted a 20 percent evaluation for the 
service-connected disability.  However, to the extent that 
the veteran implied that his right knee warrants an 
evaluation in excess of 20 percent, the medical findings do 
not support his assertions for the reasons stated above.  As 
to an evaluation in excess of 20 percent for patellar-femoral 
pain syndrome, right knee, the benefit-of-the-doubt rule is 
not for application.  Gilbert, 1 Vet. App. at 55.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in June 2004, VA advised the veteran of the 
essential elements of the VCAA.  The veteran was advised that 
in order to establish a higher rating, the evidence would 
need to show that the criteria for a higher rating were met.  
VA also informed him that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
but that he must provide enough information so that VA could 
request any relevant records.  It told him that it was 
responsible for obtaining any evidence held by a government 
agency.  The veteran was also informed that if he had any 
evidence in his possession pertaining to the claim, he should 
submit it to VA.  The June 2004 letter therefore provided the 
notice of the four elements discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also VAOPGCPREC 8-
2003.  The veteran has had ample opportunity to respond to 
the June 2004 letter, supplement the record, and participate 
in the adjudicatory process after the notice was given, and 
the case was then readjudicated by the RO in October 2004, 
when it issued a Statement of the Case that granted the 
veteran an increase in his disability rating from 0 to 
10 percent.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements has 
not been sent to the veteran; however, the veteran has not 
been prejudiced by such.  Specifically, he meets veteran 
status, he is service connected for his right knee disorder, 
and he is aware of the evidence necessary to establish a 
higher evaluation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As to the effective date assigned, the veteran has 
been granted service connection for the knee disability as of 
the day following his discharge from service.  This is the 
earliest effective date that a veteran may receive for a 
service-connected disability.  Thus, any error in the failure 
to issue a letter addressing these elements is harmless.  

VA has obtained VA medical records.  VA has provided the 
veteran with an examination during the appeal.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


ORDER

An initial evaluation of 20 percent for patellar-femoral pain 
syndrome, right knee, and no higher, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits. 



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


